Os passes

oct SDNY

IVC}
UNITED STATES DISTRICT COURT D UME NTP |

 

 

SOUTHERN DISTRICT OF NEW YORK JELECTRONICALLY FILED
eee ee eee lg [DOC #: 1
: [Dave FLED. calla
UNITED STATES OF AMERICA fo SN) |
- ve. - : SEALED SUPERSEDING
INDICTMENT
REGINALD FOWLER and :
RAVID YOSEF, (s1 9 Cr.
Defendants. ° 0 CRIM 954
eg 4
COUNT ONE

(Conspiracy to Commit Bank Fraud)
The Grand Jury charges:

1. From at least in or about February 2018, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, REGINALD FOWLER and RAVID YOSEF, the
defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to execute, and attempt to execute, a scheme
and artifice to obtain any of the moneys, funds, credits,
assets, securities, and other property owned by, and under the
custody and control of, a financial institution, by means of
false and fraudulent pretenses, representations, and promises,
in violation of Title 18, United States Code, Section 1344, to
wit, FOWLER opened numerous U.S.-based business bank accounts at

several different banks, and in opening and using these accounts
FOWLER and YOSEF falsely represented to those banks that the
accounts would be primarily used for real estate investment
transactions even though FOWLER and YOSEF knew that the accounts
would be used, and were in fact used, by FOWLER, YOSEF, and
others to transmit funds on behalf of an unlicensed money
transmitting business related to the operation of cryptocurrency

exchanges.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Bank Fraud)

The Grand Jury further charges:

2. From at least in or about February 2018, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, REGINALD FOWLER and RAVID YOSEF, the
defendants, and others known and unknown, willfully and
knowingly, did execute and attempt to execute a scheme and
artifice to defraud a financial institution, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, such financial institution, by means of false
and fraudulent pretenses, representations, and promises, to wit,
FOWLER and YOSEF opened and used numerous bank accounts at

financial institutions that were insured by the Federal Deposit
Insurance Corporation, including a bank based in Manhattan, New
York, and in so doing falsely represented to these financial
institutions the accounts would be primarily used for real
estate investment transactions even though FOWLER and YOSEF knew
that the accounts would be used, and was in fact used by FOWLER,
YOSEF and others, to transmit funds on behalf of an unlicensed
money transmitting business related to the operation of
cryptocurrency exchanges.

(Title 18, United States Code, Sections 1344 & 2.)

COUNT THREE
(Conspiracy to Operate an Unlicensed Money Transmitting
Business)

The Grand Jury further charges:

3. From in or about February 2018 up to and including in
or about October 2018, in the Southern District of New York and
elsewhere, REGINALD FOWLER, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit an
offense against the United States, to wit, operation of an
unlicensed money transmitting business, in violation of Title
18, United States Code, Section 1960.

4. It was a part and object of the conspiracy that
REGINALD FOWLER, the defendant, and others known and unknown,

did knowingly conduct, control, manage, supervise, direct, and

 
own all or part of an unlicensed money transmitting business
affecting interstate and foreign commerce, in violation of Title
18, United States Code, Section 1960.
Overt Act
5. In furtherance of the conspiracy, and to effect the

illegal objects thereof, REGINALD FOWLER, the defendant,
together with others known and unknown, committed the following
overt act, in the Southern District of New York and elsewhere:

a. On or about August 8, 2018, FOWLER opened a bank
account with a bank in Manhattan, New York, for the purpose of
conducting an unlicensed money transmitting business.

(Title 18, United States Code, Section 371.)

COUNT FOUR
(Operation of an Unlicensed Money Transmitting Business)

The Grand Jury further charges:

6. From at least in or about February 2018 up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, REGINALD FOWLER, the Gefendant, and
others known and unknown, did knowingly conduct, control,
manage, Supervise, direct, and own all or part of an unlicensed
money transmitting business affecting interstate and foreign
commerce, in violation of Title 18, United States Code, Section
1960.

(Title 18, United States Code, Sections 1960 & 2.)
FORFEITURE ALLEGATIONS

 

7. As a result of committing the offenses charged in Counts

One and Two of this Indictment, REGINALD FOWLER and RAVID YOSEF,
the defendants, shall forfeit to the United States, pursuant to 18
U.S.C. § 982(a)(2) (A), any and all property constituting or
derived from, proceeds the defendant obtained directly or
indirectly, as a result of the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses and the following specific property:

a. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 141000147, held by Global Trading
Solutions LLC;

b. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 697825922, held by Reginald D.
Fowler;

c. Any and all funds seized on or about October 23,
2018 from HSBC Securities USA account HMB861668, held by Reginald
D. Fowler;

d. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB861668, held
by Reginald D. Fowler;

e. Any and all funds seized on or about November 16,

2018 from HSBC Securities USA/Pershing LLC account HMB878886, held
by Global Trading Solutions LLC.

8. As a result of committing the offenses alleged in Counts
Three and Four of this Indictment, REGINALD FOWLER, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 982(a)(1), any and all property, real and
personal, involved in said offenses, or any property traceable to
such property, including but not limited to a sum of money in
United States currency representing the amount of property
involved in said offenses and the following specific property:

a. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 141000147, held by Global Trading
Solutions LLC;

b. Any and all funds seized on or about October 23,
2018 from HSBC Bank USA account 697825922, held by Reginald D.
Fowler;

Cc. Any and all funds seized on or about October 23,
2018 from HSBC Securities USA account HMB861668, held by Reginald
D. Fowler;

d. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB861668, held
by Reginald D. Fowler;

e. Any and all funds seized on or about November 16,
2018 from HSBC Securities USA/Pershing LLC account HMB878886, held

by Global Trading Solutions LLC.
Substitute Asset Provision

 

9. If any of the above described forfeitable property, as
a result of any act or omission of the defendants:
a. Cannot be located upon the exercise of due
diligence;
b. Has been transferred or sold to, or deposited with,

a third person;

c. Has been placed beyond the jurisdiction of the
Court ;

d. Has been substantially diminished in value; or

e. Has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the

defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Section 982;
Title 21, United States Section 853.)

Ged We sd. (Pron,

FOREPE GEOFFREY %. BERMAN
United States Attorney

Sealed See)
Jide 0

vata pelt Fo
“ful

     

 

 

lachebront
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. —

REGINALD FOWLER and
RAVID YOSEF,

Defendants.

 

SUPERSEDING INDICTMENT
$1 19 Cr.
(18 U.S.C. §§ 371, 1344, 1349, 1960, and

2)

GEOFFREY S. BERMAN

 

 

 
